IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


ELEANOR REGINELLI AND ORLANDO                : No. 39 WAL 2016
REGINELLI                                    :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
MARCELLUS BOGGS, M.D., AND                   :
MONONGAHELA VALLEY HOSPITAL,                 :
INC. AND UPMC EMERGENCY                      :
MEDICINE, INC., D/B/A EMERGENCY              :
RESOURCE MANAGEMENT, INC.                    :
                                             :
                                             :
PETITION OF: MONONGAHELA VALLEY              :
HOSPITAL, INC.                               :


                                        ORDER



PER CURIAM

      AND NOW, this 7th day of July, 2016, the Petitions for Allowance of Appeal are

GRANTED, limited to the following issues, as stated by petitioners:


    1.       Whether the Superior Court erred by holding an outside medical provider’s
             peer review proceedings regarding its employees who staff a hospital’s
             Emergency Department under a contract with that hospital are not entitled
             to protection from disclosure under the Pennsylvania Peer Review
             Protection Act?

    2.       Whether the sharing of peer review records by a third-party medical
             provider that operates a hospital’s Emergency Department with the
             administration of that hospital constitutes a waiver of peer review
             protection as to those records?

    3.       Whether a hospital that contracts with a third-party medical provider to
             operate the hospital’s Emergency Department may claim protection under
             the Peer Review Protection Act for records of peer review proceedings
           conducted by the medical provider regarding its employees who staff the
           hospital’s Emergency Department?
    These matters are to be listed for argument with the petitions granted at 40, 41 &

42 WAL 2016.




                                [39 WAL 2016] - 2